DETAILED ACTION
	This Office action is in response to applicant’s amendments and arguments filed 05/26/2021.  
Status of the Claims
	In applicant’s amendments, claims 5 and 14 were cancelled, claims 1-4, 6-13, and 15 were amended, and new claims 16 and 17 were added.  Claims 1-5, 6-13, and 15-17 are currently pending and considered below. An action on the merits now follows.
Response to Amendment
The objections to the abstract of the disclosure, and the drawing, specification, and claim objections have been obviated in view of applicant’s amendments and arguments.  The rejections under 35 U.S.C. § 112(b) have been obviated in view of applicant’s amendments and arguments, and was/were withdrawn.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claim 17 “at least three housing sections” (only housing sections 220 and 222 have reference numbers within the specification and it is unclear what could even be considered a third housing or if portions of the housing sections are being considered sections).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 17 recites “wherein the underside of the contoured body has at least three housing sections”. Applicants specification only recites housing sections 220, 222 and does not described a third housing section. The specification does describe housing walls 219, 221, and 223 however based on the drawings (Figures 1-3) it is unclear if the walls even house the axle. Figure 4 shows the underside of the contoured body but only shows two housing. Paragraphs 36 state “The current embodiment has two housings, 420 and 422; however, another embodiment may have more than two housings.”; however no more than two housing are shown or described with the specification and drawings.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 12-13, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12, line 2 recites: “about a 90-degree angle”. The term “about” is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification does not further define a defined range, or equate “about” to within margin of error. For examination purposes “about 90 degrees” will be considered under broadest reasonable interpretation.
Claim 13, line 7 recites: “about a 90-degree angle”. The term “about” is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification does not further define a defined range, or equate “about” to within margin of error. For examination purposes “about 90 degrees” will be considered under broadest reasonable interpretation.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7, 9-11, and 16-17 are rejected under 35 U.S.C. 102(A)(1) as being anticipated by US 6805657 B2 (Trenary).
Regarding Independent Claim 1, Trenary discloses an exercise apparatus (Figure 4), comprising:
a single wheel (single rear wheel 121) having an interior cavity in a center of the wheel with an opening on both a left and a right side of the wheel (see Figure 3 and 4 wherein wheel 121 has a central hole that rear axle 303 resides in with and left and right opening creating the opening through the wheel 121);
a central axle (rear axle 303) housed inside of the interior cavity of the wheel (see Figure 3 and 4), protruding through the left and right sides of the wheel’s openings, horizontal to a ground surface (see Figures 3 and 4 wherein wheel 121 is mounted onto axle 303 through the center interior cavity of the wheel, wherein the axle 303 is parallel to the ground as seen in Figure 3);
a contoured body (fender 309 and frame 123) connected to the central axle (axle 303 is attached at each end to frame 123) protruding from the sides of the wheel (axle 303 protrudes from each side of wheel 123 and fixed at each end to frame 123); 
and the contoured body having a top surface (fender 309 and upper surface of frame 123) wherein a central part of the top surface (fender 309) has a concave shaped enclosure (Figure 3: Annotated) making a convex shaped cavity on an underside of the contoured body (fender 309 has a convex interior fitted shaped to the exterior concave shape to house the wheel 121).

    PNG
    media_image1.png
    344
    534
    media_image1.png
    Greyscale

Figure 3: Trenary Annotated
Regarding Claim 2, Trenary further discloses the exercise apparatus of claim 1, further comprising an ultra-wide profile wheel base (see Figure 4 wherein the wheel 121 has an ultra-wide cross-section).
Regarding Claim 3, Trenary further discloses the exercise apparatus of claim 1, further comprising a wheel with surface characteristics that domed (see Figure 4A wherein the exterior surface of wheel 121 is domed creating a semi-circular surface in contact with the ground).
Regarding Claim 4, Trenary further discloses the exercise apparatus of claim 1, wherein:
the convex shaped cavity partially encases the single wheel therein (see Figure 3 above wherein the wheel 121 is housed partially within fender 309); and
the underside of the contoured body has at least one housing section (frame axle slot 305A) that houses and secures the central axle protruding from either side of the wheel (each end of axle 303 is slotted and secured within the frame axle slot 305A as seen in Figures 3 and 4).
Regarding Claim 7, Trenary further discloses the exercise apparatus of claim 4, having a rectangular opening (in as much as applicant has shown the rectangular opening has curved edges, Figure 4: Annotated) on a front portion (Figure 4: Annotated; the front portion is at the front lower portion of fender 309 where it is attached to frame 123) of the central part of the top surface (the front lower portion of fender 309 has the rectangular opening).
Regarding Claim 9, Trenary further discloses the exercise apparatus of claim 4, wherein the contoured body incorporates a mobile phone holder (Figure 3: Annotated; upper surface of front portion of fender 309 which is capable of holding a user’s phone via gravity and friction during use of the device), located on a front portion (Figure 3: Annotated) of the central part of the top surface (the front upper surface of fender 309 is capable of holding a user’s phone via gravity and friction upon the surface).

    PNG
    media_image2.png
    487
    519
    media_image2.png
    Greyscale

Figure 9: Trenary Annotated
Regarding Claim 10, Trenary further discloses the exercise apparatus of claim 1, further comprising a pair of handle bars (knee pads 409A, 409B, A user is capable of gripping the knee pads 409A and 409B and use them as handle bars, see Figure 3 wherein the knee pads 409 are formed around the bar of the frame 123) connected to the top surface (via the frame 123), wherein each handle bar is connected to the top surface at one end of the handle bar (the central end of the knee pads 409A, 409B are connected to the upper surface of frame 123 directly).
Regarding Claim 11, Ternary further discloses the exercise apparatus of claim 10, wherein the pair of handle bars are positioned forward from the central axle on the left and right sides of the top surface (see Figures 4 and 4 wherein the knee pads are formed on the front of the upper surface of frame 123 forward of axle 303 on a respective left and right of the axle 303).
Regarding Claim 16, Trenary further discloses the exercise apparatus of claim 4, wherein the underside of the contoured body has at least two housing sections (left and right frame axle slots 305A) that house and secure the central axle protruding from either side of the wheel (each end of axle 303 is housed within the axle slot 305A and secured therein, see Figures 3 and 4).
Regarding Claim 17, Trenary further discloses the exercise apparatus of claim 4, wherein the underside of the contoured body has at least three housing sections (in as much as applicant has shown and as much described, left and right frame axle slots 305A and Nuts 403A) that house and secure the central axle protruding from either side of the wheel (each end of axle 303 is housed within the axle slot 305A and within a nut 403A and secured , see Figures 3 and 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 6805657 B2 (Trenary) in view of US 20120157274 A1 (MacColl et al; henceforth MacColl).
	Regarding Claim 8, Trenary discloses the invention as substantially claimed, see above. Ternary does not disclose wherein the contoured body incorporates a counting device located on a top part of the contoured body.
	MacColl teaches an analogous single wheel exercise device comprising a wheel (wheel 103) with a central axle therethrough (axle 140) and a contoured body (central hoop 115 comprising display 101 and door 155, see Figure 1 wherein between the wheel 103 is the central hoop 115); 

    PNG
    media_image3.png
    439
    587
    media_image3.png
    Greyscale

Figure 1: MacColl
	wherein the contoured body incorporates a counting device (display 101, “Distance and revolution parameters may be accessed by the user on the display for visual review” ¶ 71) located on a top part of the contoured body (see Figure 1 wherein the display is located on the hoop 115 facing upwards such that the user can read the display).
	It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify Trenary’s contoured body’s top part with a counting device display, as taught by MacColl, in order to record aggregated total distance travelled and revolutions completed (¶ 71).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US 6805657 B2 (Trenary).
Regarding Claim 12, Ternary discloses the invention as substantially claimed, see above. Ternary further discloses wherein the pair of handle bars protruding from the top surface form an angle with the top surface (see Figures 3-4 wherein the kneed pads 409A extend upward away from the upper surface of the frame 123). Ternary is silent regarding the angle and does not disclose the angle to be about 90 degrees. 
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Ternary to have an angle of about 90 degrees with the top surface since it has been held that “where the only difference between the prior art and the claims was a recitation of the relative dimension of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distant from the prior art device.” In the instant case, the device of Ternary would not operate differently with the claimed angle. Further, applicant places no criticality on the angled claimed, indicating only that the angle is “about” the claimed degrees. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Ternary’s knee pads to have an angle of 90 degrees with the top surface in order to provide a solid flat surface that the knees can press against and prevent sliding upwards and over the kneepads during use.	

Claims 13-15 rejected under 35 U.S.C. 103 as being unpatentable over US 9649521 B2 (Miller et al; henceforth Miller) in view of US 8550965 B2 (Candela et al; henceforth Candela).
	Regarding Independent Claim 13, Miller discloses an apparatus (fitness apparatus 100, Figure 1) comprising: 
	a single wheel (wheel 116) having an interior cavity in the center with an opening on both left and right sides of the wheel (centerbore 118; centerbore 118 extends throughout the wheel 116 to each side such that shaft 106 can be fed through as seen in Figure 1); 
	a central axle (shaft 106) housed inside of the interior cavity of the wheel (see Figure 1), protruding through the left and right sides of the wheel's openings horizontal to the ground surface (shaft 106 is horizontal and parallel to a flat ground surface); 
	and a pair of handles that are attached on either side of the central axle (handles 104, see Figure 2 and 3 wherein handles 104 are removably attached to the ends of the shaft 106); 
	wherein the handles are slide over the central axle and fastened through a spring snap (projections 110, Figure 3; projections 110 are spring loaded buttons). 

    PNG
    media_image4.png
    192
    751
    media_image4.png
    Greyscale

Figure 3: Miller
Miller discloses the invention as substantially claimed, see above. Miller does not disclose a pair of paddles that are attached on either side of the central axle, wherein a handle bar attaches to the respective paddle and forms about a 90-degree angle with a channeled support section of each paddle; angle with a channeled support section of each paddle; and the handle bars are parallel to one another.
	Candela teaches an analogous abdominal roller exercise device (exercise device 10) solving the same issue of removably attachable handles to the roller comprising 
	a single ball (ball 50) facilitating rolling on a ground surface (ball 50 allows for the abdominal device to roll across a surface in any direction); 
	a central axle (protrusions 110) protruding from the left and right sides of the wheel (Figure 7 below) horizontal to the ground surface (protrusions 110 are horizontal and parallel to a flat ground surface that the device rests on); 
a pair of paddles (shafts 150 with forearm rests 160) that are attached on either side of the central axle (via push buttons 130), 
wherein a handle bar (shaft 150; a user is capable of gripping the shafts 150) attaches to the respective paddle and forms about a 90-degree angle with a channeled support section (forearm rests 160) of each paddle (see Figure 6 wherein the left side of the forearm rest 160 is at about 90 degrees relative to a side of the shaft 150);
and the handle bars are parallel to one another (shafts 150 are parallel along the same axis).
	It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify Miller’s handles to be handles 30 with forearm rests 160 as taught by Candela, in order to allow for the user to target their inner and outer core muscles at varying angles (Col. 4, lines 64-67).  
Regarding Claim 15, Miller in view of Candela further disclose the exercise apparatus of claim 13, wherein each paddle slides over the central axle (via shafts 150) and fastens through a spring snap (spring loaded buttons 130).
Allowable Subject Matter
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 6, the prior art of record US 20190030393 A1 (Petersen) fails to teach or render obvious the device in combination with all of the elements and structural and functional relationships as claimed and further including two storage areas on an underside of the contoured body wherein the storage areas house and secure a pair of knee pads.
The prior art of record does not disclose storage areas located on the bottom surface of the device and It would not have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify the structure to have the storage areas without improper hindsight.
Response to Arguments
Applicant’s arguments with respect to Claims 1-4, 6-12, and 16-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 05/26/2022 in regards to claims 13 and 15 have been fully considered but they are not persuasive. 
Regarding Page 16, Claim 13 arguments: applicant has argued that Candela does not disclose wherein a handle bar attached to a respective paddle and forms about a 90-degree angle with a channeled support section of each paddle, and the handle bars are parallel to one another. Handle bars 170 are relied upon to teach applicants claimed handles and instead shafts 150 located under the forearm supports are considered handles as they can be gripped by a user and used as handles. In the broadest reasonable interpretation, the inner side of the forearm support 160 is about 90 degrees relative to the side of the shaft 150 as viewed from above in Figure 6. As shafts 150 are along the same shaft they are parallel to each other in the same line. 
Conclusion
The prior art made of record and not relied upon, cited in the PTO-892, is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T MOORE whose telephone number is (571)272-0063.  The examiner can normally be reached on M - Th 7:00-5:00pm; Friday 7-12 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZACHARY T MOORE/Examiner, Art Unit 3784                                                                                                                                                                                                        
/NYCA T NGUYEN/Primary Examiner, Art Unit 3784